Case 2:19-cv-08032-PA-MAA Document 30 Filed 01/28/20 Page 1 of 2 Page ID #:175

 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   CARMEN JOHN PERRI,                             No. CV 19-8032 PA (MAAx)

12                 Plaintiff,                       JUDGMENT AND PERMANENT
                                                    INJUNCTION
            v.
13
     D & R RESTAURANT, INC., DANILO
14   FELICIANO, REGINA FELICIANO,
     and DOES 1-10, inclusive,
15                 Defendants.
16
17
18          In accordance with the Court’s January 28, 2020 Order granting the Motion for
19   Default Judgment filed by plaintiff Carmen John Perri (“Plaintiff”), it is hereby ORDERED,
20   ADJUDGED, AND DECREED that:
21          1.     Plaintiff shall have judgment in his favor and against defendants D & R
22   Restaurant, Inc., Danilo Feliciano, and Regina Feliciano (collectively “Defendants”); and
23          2.     Defendants shall pay to Plaintiff the total amount of $1,647.50 (itemized as
24   attorneys’ fees of $1,247.50 and a filing fee of $400.00); and
25          3.     Defendants are ordered to provide accessible parking space, bathroom door
26   knob, and urinal at the property located at 12155 East South Street, Artesia, California, in
27   compliance with the Americans with Disabilities Act Accessibility Standards; and
28
Case 2:19-cv-08032-PA-MAA Document 30 Filed 01/28/20 Page 2 of 2 Page ID #:176

 1        4.    Plaintiff shall have his costs of suit.
 2
 3   DATED: January 28, 2020
                                                          __________________________________
 4                                                                   Percy Anderson
 5                                                              United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
